In re Favorite, Donald; — Plaintiff; Applying for Supervisory and/or Remedial *187Writs, Parish of St. John, 40th Judicial District Court Div. C, No. 2000-137; to the Court of Appeal, Fifth Circuit, No. 06-KH-234.
Writ granted in part; otherwise denied; case remanded to the district court. Because relator’s conviction did not become final under La.C.Cr.P. art. 922 until this Court denied his application for writs on direct review in April, 2004, see State v. Favorite, 03-3529 (La.4/23/04), 870 So.2d 298, the prescriptive period of La.C.Cr.P. art. 930.8 does not bar consideration of relator’s application for post-conviction relief filed in March, 2006. See generally State ex rel. Wilson v. State, 01-1464 (La.3/15/02), 812 So.2d 622. The district court is accordingly ordered to give the application merits consideration.